DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 4, 6-8, and 10 in the reply filed on 12/8/2020 is acknowledged. Claim 5 is also withdrawn because the spec makes clear the golf ball is solid and not hollow.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2012/0288654) in view of Rajagopalan (2005/0154138).  Claims 1-3, Gallucci discloses a thermoplastic composition comprising 50 to 90 weight percent of polydiorganosiloxane having 5 to 50 siloxane units (page 15, clm. 1). The molecular weight of the composition is from 10,000 to 100,000 (page 15, clm. 10) and the elongation is at 30% as measured by ASTM D638 (page 15, clm. 1). The Shore D hardness is from 5 to 30 (page 15, clm. 9). Gallucii discloses the composition have good elastomeric behavior, good mechanical properties such as hardness and may be used in various consumer products [0004]. Gallucci does not disclose sports equipment.  Rajagopalan teaches a golf ball comprising silicone polycarbonate copolymers. One of ordinary skill in the art would have used the composition of Gallucci in a golf ball for enhanced mechanical properties such as hardness (durability) (Rajagopalan abstract).  Claim 9, Gallucci makes clear the composition has good elastomeric behavior, which would provide shock or vibration control [0004].  Claim 11, Gallucci discloses the composition in a layer (page 15, clm. 11).  Claim 13, Gallucci discloses a thermoplastic composition comprising 50 to 90 weight percent of polydiorganosiloxane having 5 to 50 siloxane units (page 15, clm. 1).  Claim 14, the composition comprises blocks of carbonate units derived from bisphenol A and dimethylsiloxane [0073, 0084].  Claim 15, the siloxane blocks have a glass transition temperature of -130 to -50º C and the polycarbonate blocks have a glass transition temperature greater than 70º C [0019].  
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2012/0288654) in view of Rajagopalan (2005/0154138), and further in view of Hoover (2008/0081893).  Gallucci in view of Rajagopalan does not disclose titanium dioxide or phosphorus in the composition.  Hoover teaches a polycarbonate polysiloxane composition .  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2012/0288654) in view of Rajagopalan (2005/0154138), and further in view of Hoover (2008/0081893) and Hollar, Jr. et al. (2017/0232640).  Hollar teaches the use of a pigments such as passivated titanium dioxide encapsulated in silica or alumina with a particle size from 0.1 to 1 micrometers [0079].  One of ordinary skill in the art would have included the titanium dioxide of Hollar for the desired pigmentation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



March 11, 2021